Citation Nr: 1509754	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO granted service connection and assigned an initial 30 percent rating for hypertensive heart disease effective September 19, 2011 and denied service connection for anxiety disorder with depressed mood and entitlement to a TDIU.  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In August 2013, the Board denied service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, and an initial rating in excess of 30 percent for hypertensive heart disease.  The Board remanded the issue of entitlement to a TDIU for further development and remanded the claim for an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease for issuance of a statement of the case (SOC).  An SOC addressing the earlier effective date issue was furnished to the Veteran in January 2014 and he filed a VA Form 9 perfecting an appeal of that issue later that month.  

In June 2014, the Veteran's representative filed a motion to vacate that portion of the August 2013 Board decision which denied service connection for a psychiatric disorder.  The motion to vacate that portion of the August 2013 Board decision was granted by the Board in July 2014, and the issue of entitlement to service connection for a psychiatric disorder was remanded for further development.  The requested development has been completed, and the issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU have returned to the Board for final adjudication.  

Also in July 2014, the Board denied the claim for an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease.  The Veteran did not file an appeal regarding that Board decision, and so that issue is no longer before the Board.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the Veteran's current diagnosed mental health condition with an incident of his military service or service-connected disability.

2.  The Veteran's service-connected disabilities, without regard to age or other disabilities, do not preclude him from obtaining and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary other service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).

2.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

October 2010 and July 2012 letters notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities for which he seeks a higher disability rating, to include a TDIU.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  These letters also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and post-service medical treatment records.  The Veteran had VA compensation examinations specifically to consider his acquired psychiatric disorder and effect of his other service-connected disabilities on his employability that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The resulting opinions are supported by full explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  


The Veteran has not alleged any prejudice in the examinations, nor has he asked for any records to be obtained that have not been requested. 

The Veteran had a VA Travel Board Hearing in July 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claims.  The Veteran did not raise any new issues pertaining to these claims during the course of the hearing, and indicated he had no more evidence to submit, other than evidence that was already of record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied.  Id. at 496-97.  The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board previously remanded these claims to obtain updated VA treatment records, additional private treatment records, and VA medical opinions.  The requested VA treatment records have been obtained and associated with the VBMS file.  Concerning the requested private treatment records, in August 2014, VA sent the Veteran a letter requesting that he provide the necessary releases in order to obtain the records.  The Veteran did not provide the required releases; later in August 2014, he informed VA that he had no further information to give VA to support his claim.  The requested VA medical opinion was provided in October 2014.  In light of these actions, the Board finds there has been compliance with the prior remand directives.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.






Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(b) , claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) -benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Adjustment disorder and depression are not chronic diseases listed in 38 C.F.R. § 3.309(a); therefore, in order to establish service connection, there must be a nexus between the current disorder and service.

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The STRs reflect that in January 1990 the Veteran was evaluated at a mental health clinic after a reduction in rank and disciplinary action.  He presented with migraines, headaches, anxiety and preoccupation.  In February 1990, he underwent a one-week psychiatric hospitalization, the discharge report of which reflects a diagnosis of adjustment disorder with depressed mood; and personality disorder, not otherwise specified (NOS), with self-defeating and narcissistic traits.  He appeared disturbed with his new command of four months.  He had been demoted from E-6 to E-5 with a six month suspension for one unauthorized absence and forgetting one duty day.  He claimed that he could not deal with the people onboard the ship, and asked not to be sent back to the ship.  He claimed decreased sleep, decreased appetite with a five to six pound weight loss over the previous two to three weeks, decreased concentration, and decreased energy.  He denied anhedonia.  Although the Veteran was referred in part based on a suicidal ideation, the Veteran denied this. 

A past psychiatric history was also denied.  During the hospitalization the Veteran participated actively in therapy, and he had a notable and positive change in affect, gaining insight into what one medical recorder noted was some self-defeating behavior.  He had agreed that he would probably benefit from either individual or group therapy done on an outpatient basis. 

On his April 1990 service separation examination report, the Veteran was noted to have "depression related to shipboard experience," as well as weight fluctuations related to his mental outlook.

In July 2009, the Veteran's private physician opined that he had depression and adjustment disorder affecting his physical condition.  She commented that his adjustment disorder contributed to his inability to keep a job. 

In September 2009, SSA determined that the Veteran had severe impairments from human immunodeficiency virus (HIV), diabetes mellitus, chronic obstructive pulmonary disease (COPD), hypertension, gout, chronic renal failure, adjustment disorder, and depression which caused more than minimal functional limitations and determined that he was disabled.

VA treatment records dated in July 2010 and February 2011 reflect that the Veteran denied having a mental health history.

The Veteran underwent VA examination in June 2011, at which he denied experiencing emotional problems prior to entering the military.  It was noted that at the conclusion of his military service he had received non-judicial punishment action for an unauthorized absence and was reduced in rank from E-6 to E-5.  He received a general under honorable conditions discharge.  The Veteran stated that he had a good record and was an E-6 until he was assigned to one ship.  He reported that he underwent non-judicial punishment because of an unauthorized absence and alleged that he was punished because of racial animus. 

The Veteran reported that he had remained on good terms with his ex-wife, but she had died in 2006.  He had a 40 year-old daughter who had not talked to him in years.  He had been close with his daughter until she learned that he was HIV positive.  Additionally, the Veteran said he had a close friend who betrayed him and told his family "things" about him.  He said his siblings would not deal with him now.  The Veteran reported feeling sad related to his health problems.  He stated that he became depressed because he was not able to be active.  He had less interest in activities and tended to isolate.  His appetite varied; sleep was reported to be poor, energy was low, and concentration was poor.  Suicidal ideation was denied.  The examiner opined that the Veteran's experience of depression appeared to be related to his health problems and to being rejected by his daughter and siblings.  A mental status examination and interview was completed. 

The diagnosis was anxiety disorder with depressed mood, with a Global Assessment of Functioning (GAF) of 61 assigned.  The VA examiner commented that although the Veteran was diagnosed with adjustment disorder while in the military, it was related to a specific situation and symptoms resolved afterwards.  The Veteran's diagnosis at the time of the present examination was an adjustment disorder with depressed mood secondary to his health problems as well as the rejection he had experienced from his family.  

During VA treatment in March 2012, the Veteran reported feeling "down" because his family was "gossiping" about his HIV diagnosis.  The physician noted that he was going to get additional counseling for his stressor and family issues.

In a May 2012 addendum, the June 2011 VA examiner indicated that the Veteran's adjustment disorder with depressed mood also was not caused by his service-connected disabilities. 

A September 2012 VA general medical examiner commented that the Veteran had situational depression/anxiety, noting that his medical and financial problems caused a level of depression.

During VA treatment in May 2013, the Veteran reported some psychological ailments because of his HIV.

At his July 2013 Board hearing, the Veteran described his shock at receiving a non-judicial punishment (NJP) while he was on active duty.  He recalled being hospitalized after receiving the NJP and receiving a diagnosis of adjustment disorder.  He related that he did not think about having a mental disorder after he left the military; he was concerned about getting a job.  He first received treatment for a mental problem in 2008.

In an August 2013 letter, K.L. stated that she had been seeing the Veteran for weekly individual therapy since April 2013.  She commented that they had had limited discussions about his military service, discharge, and difficulties transitioning to civilian life.  She noted that he reported struggling to adjust to the military culture and to cope with military-related stressors and situations.  Therefore, she opined that it was at least as likely as not that his adjustment disorder was directly related to his military service.

In a September 2013 letter, Dr. N.V. wrote that she had diagnosed the Veteran with adjustment disorder in 2009.  She opined that this condition was as likely as not related to his military service.  

On VA mental disorders examination in November 2013, the Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the Veteran was hospitalized and diagnosed with adjustment disorder with depressed mood in service and, subsequent to the discharge, he did not seek psychiatric care or take psychotropic medications.  He noted that, in the course of his medical care at the Houston VAMC, his physician noted mental health concerns of depression and offered a referral for mental health care.  He added that the Veteran was seen by a private provider in respect to an SSA disability claim and was diagnosed with adjustment disorder; the Veteran had also been seen by a therapist since April 2013 who opined that his adjustment disorder was as likely related to his military service.  The examiner noted that, in June 2011, a VA examiner concluded that the current mental health symptoms were not caused by military service.

The November 2013 VA examiner opined that the Veteran's current adjustment disorder was not caused by his military service, explaining that, by definition, an adjustment disorder involves emotional or behavioral symptoms that are in response to identifiable stressors  and requires that once the stressor has terminated, the symptoms do not persist for more than an additional six months.  He noted that the stressors encountered at the time of the Veteran's discharge had not persisted since 1990 and his current adjustment disorder was due to health conditions that were not present at the time of his discharge from the military.  The examiner added that the Veteran did not receive any mental health care, medications or treatment for a mental health condition after he was discharged from the military until the recent past and that care was related to health conditions and the impact on his work.  The examiner opined that the statements by outside providers stating that the current psychiatric disorder was at least as likely as not caused by military service, did not appear to apply the DSM IV TR and did not appear to have had access to the Veteran's military records.

Recent VA treatment records, dated in December 2013, April 2014, and May 2014 include depressive disorder, not otherwise specified, in the Veteran's active problem list.

In October 2014, the November 2013 VA examiner gave an addendum to his prior examination report.  He noted that service connection was in effect for a bilateral hearing loss disability, tinnitus, hypertension, and hypertensive heart disease.  He opined that the Veteran's acquired psychiatric disorder was not caused by or the result of his service-connected disorders; it was attributable to other medical and situational issues.  In this matter, the examiner specifically referenced the Veteran's diagnosis of HIV.

The Veteran has a current diagnosis of an acquired psychiatric disorder.  Further, the service treatment records clearly document an in-service hospitalization for adjustment disorder.  Therefore, the crucial inquiry is whether the Veteran's current psychiatric disorder was caused by or otherwise related to his military service or other service-connected disability.  The Board concludes that the preponderance of the evidence indicates it is not.

The Board has carefully considered the August 2013 letter from K.L. and the September 2013 letter from N.V. which purport to provide the necessary connection between the Veteran's current psychiatric diagnosis and his service.  However, these examiners provided no specific evidence supporting the given opinions.  The record does not suggest that either K.L. or N.V. reviewed the Veteran's available medical records or service treatment records, and no references are made to any specific data which would support the given opinions.  As such the August 2013 letter from K.L. and the September 2013 letter from N.V. are of less probative value and are outweighed by the other evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

However, the opinion of the November 2013 VA examiner-to include his October 2014 addendum- is highly probative because it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected disabilities.  He analyzed the service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Notably, the November 2013 VA examiner also specifically noted the favorable opinions given by K.L. and N.V..  Accordingly, the November 2013 VA opinion and October 2014 addendum are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has considered the Veteran's contention that he has an acquired psychiatric disorder related to either service or service-connected disability.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of psychology - the etiology of his current psychiatric disorder is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature. 

Therefore, to the extent she has asserted that he has an acquired psychiatric disorder related to either service or service-connected disability, his assertions to be of little probative value, especially in relation to the VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his current psychiatric disorder are outweighed by the medical evidence of record, specifically the opinion of the VA examiner.

As the most probative evidence of record weighs against the claim on both a direct as well as a secondary basis, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disorder, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability (TDIU), there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has a combined disability rating of 40 percent, which he does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  The Board must therefore determine whether the Veteran was unemployable by reason of service-connected disabilities.

The Veteran was found disabled by the Social Security Administration in 2009.  The bases for that determination were diagnoses of HIV, diabetes mellitus, chronic obstructive pulmonary disease, hypertension, gout, chronic renal failure, adjustment disorder and depression.  

The Veteran filed his current claim for a TDIU in September 2011.

On VA audiological examination in May 2011, the examiner commented that the Veteran's hearing loss and tinnitus affected his usual occupation in that he had difficulty understanding instructions, communicating with others, and hearing on the telephone.

On VA hypertension examination in June 2011, the examiner commented that the Veteran's hypertension did not have an effect on his usual occupation.

In August 2012, a VA examiner indicated that the Veteran's hypertension did not impact his ability to work.  He indicated that the Veteran's hypertensive heart disease impacted his ability to work in that he might require less stressful or physically demanding duties.  

In August 2012, a VA examiner indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had difficulty with communicating, especially if people were talking to him from behind, and he had to turn the volume up to hear the television.  She indicated that his tinnitus impacted his ordinary conditions of daily life, including his ability to work, in that he had intermittent, high-pitched tinnitus in both ears which sometimes affected his sleep.

A September 2012 VA general medical examination report summarizes the impact of various nonservice-connected conditions on the Veteran's ability to work.  The examiner stated with regard to the functional impairment resulting from service-connected disabilities that the Veteran might require less stressful or physically demanding duties.

A November 2013 VA audiological examiner commented that the Veteran's hearing loss and tinnitus did not impact his ability to work.  

A November 2013 VA hypertension examiner opined that the Veteran's hypertension and hypertensive heart disease did not impact his ability to work.  

Although a veteran who does not meet the criteria for schedular TDIU may be referred to the Compensation and Pension Service for evaluation of entitlement to TDIU on an extraschedular basis if he is found to be unemployable due to service-connected disabilities, here, the preponderance of the evidence is against a finding that his service-connected disabilities, alone, precluded the Veteran from obtaining and maintaining all forms of substantially gainful employment.  

The Veteran was not unemployable as a result of only his service-connected disabilities.  In rendering this decision, the Board notes that consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Although the Veteran is considered to be disabled by the SSA, the SSA determined that the Veteran was unemployable due to the non-service-connected disabilities of HIV, diabetes mellitus, chronic obstructive pulmonary disease, gout, chronic renal failure, and adjustment disorder and depression, in addition to the service-connected disability of hypertension.  As the SSA determination was based on the presence of multiple non-service-connected disabilities in addition to a single service-connected disability, it does not support a finding that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining all forms of substantially gainful employment.

The Veteran has received multiple VA examinations in connection with his service-connected disorders; none of the VA examiners of record has indicated that the Veteran is precluded from obtaining and maintaining all forms of substantially gainful employment solely due to service-connected disabilities.

The only evidence of record which indicates that the Veteran is precluded from obtaining and maintaining all forms of substantially gainful employment due to service-connected disabilities alone comes from the Veteran himself.  However, due to the number of non-service-connected disabilities the Veteran has, the question of whether the Veteran is precluded from obtaining and maintaining all forms of substantially gainful employment due to service-connected disabilities alone is a complex one.  The Veteran has not been shown to have the requisite training to be able to offer an opinion differentiating between his non-service-connected disabilities and his service-connected disabilities.  As such, his opinion in this matter is afforded little probative value and is outweighed by the opinions of the multiple VA examiners of record.

As the preponderance of the evidence is against a finding that the Veteran was unemployable solely as the result of his service-connected disabilities, a total disability rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability, is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


